NO. 07-05-0132-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                  FEBRUARY 28, 2006

                          ______________________________

                          JUAN ANTONIO BACA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 48,664-B; HONORABLE JOHN BOARD, JUDGE
                       _______________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                            ON ABATEMENT AND REMAND


       Appellant Juan Antonio Baca has given notice of appeal from a conviction and

sentence in cause number 48,664-B in the 181st District Court of Potter County, Texas (the

trial court), for Aggravated Assault with a Deadly Weapon, Enhanced. The clerk of this

court received and filed the trial court clerk’s record on July 15, 2005, and the reporter’s

record on August 1, 2005. However, the parties’ brief has raised a disagreement as to the

accuracy of the reporter’s record, Rep. Rec. Vol. 3 at 194-195, regarding the presence of

the jury during an exchange between the trial court judge and trial counsel.
       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP . P. 34.6(e)(3). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine: (1) whether the parties

can agree to a correction of the reporter’s record without the need for the court reporter’s

recertification of the record; and (2) if the parties are unable to agree as to the correction

of the record, the trial court is to order the court reporter to conform the reporter’s record

to what occurred during trial and to certify the corrected record.


       The trial court is directed to: (1) conduct any necessary hearings; (2) direct the court

reporter to file a corrected reporter’s record of the trial proceedings; (3) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (4) cause the hearing proceedings to be

transcribed and included in a reporter’s record; and (5) have a record of the proceedings

made to the extent any of the proceedings are not included in the supplemental clerk’s

record or the reporter’s record. In the absence of a request for extension of time from the

trial court, the corrected reporter’s report of the trial, the supplemental clerk’s record, the

reporter’s record of the hearing and proceedings pursuant to this order, and any additional

proceeding records, including any orders, findings, conclusions and recommendations, are

to be sent so as to be received by the clerk of this court not later than March 27, 2006.

TEX . R. APP . P. 35.3(c).


       So ordered.
                                                   Per Curiam




Do not publish.

                                              2